Case 5:15-cr-00259-SMH-MLH Document 61 Filed 12/08/20 Page 1 of 7 PageID #: 310




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 15-0259
                                                 CIVIL ACTION NO. 18-0492

 VERSUS                                          JUDGE S. MAURICE HICKS, JR.

 JOSEPH D. PRONNETTE, JR.                        MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM RULING

       Before the Court is a Motion to Vacate, Set Aside or Correct Sentence under 28

 U.S.C. § 2255 (Record Document 50) filed by Petitioner Joseph D. Pronnette, Jr.

 (“Pronnette”). For the reasons set forth below, Pronnette’s motion is DENIED.

                                     BACKGROUND

       On April 20, 2016, Pronnette pled guilty to violations of 18 U.S.C. §§ 992(g)(1) and

 924 (a)(2) as a felon in possession of a firearm and ammunition. See Record Document

 25. At sentencing, he objected to the PSR’s conclusion that his prior conviction for

 domestic abuse aggravated assault (“DAAA”) was a crime of violence, and the

 Government moved for an upward departure or upward variance based in part on this

 prior conviction. See Record Document 33. Counsel for Pronnette argued that his base

 offense level should be 14, and his total offense level should be 12. See Record

 Document 44. Based on the § 3553(a) factors, the Court granted the Government’s

 motion for an upward variance and sentenced Pronnette to the statutory maximum of 120

 months imprisonment. See id. at 58. Pronnette filed a timely notice of appeal. See Record

 Document 42.


                                        Page 1 of 7
Case 5:15-cr-00259-SMH-MLH Document 61 Filed 12/08/20 Page 2 of 7 PageID #: 311




        In affirming Pronnette’s sentence, the Court of Appeals held that the district court

 properly considered both the guidelines range produced by Pronnette’s computations and

 the guidelines range produced by its own computations, prior to concluding that neither

 range was sufficient. See Record Document 48. Because the sentence did not result from

 any miscalculation, they reasoned, any error was harmless. See id. On April 10, 2018,

 Pronnette filed the instant § 2255 motion. See Record Document 50. The Government

 responded on June 20, 2018. See Record Document 58.

        Pronnette seeks to vacate the imposed sentence of 120 months and remand for

 resentencing on three grounds: (1) DAAA is not a “crime of violence” within the meaning

 of U.S.S.G. § 4B1.2(a)(1), (2) the district court’s upward departure was substantively

 unreasonable, and (3) his trial and appellate counsel were ineffective. See Record

 Document 50.

                                 STANDARD OF REVIEW

        After accepting a plea of guilty and exhaustion of a defendant’s right to appeal, the

 court is “entitled to presume that the defendant stands fairly and finally convicted.” U.S.

 v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991) (citing U.S. v. Frady, 456 U.S. 152, 164,

 102 S.Ct. 1584, 1592 (1982)). Consequently, relief under § 2255 is quite limited, reaching

 only instances where (1) the sentence was imposed in violation of the Constitution or laws

 of the United States, (2) the court was without jurisdiction to impose the sentence, (3) the

 sentence exceeds the statutory maximum, or (4) the sentence is otherwise subject to

 collateral attack. See 28 U.S.C. § 2255. Stated differently, § 2255 affords relief only to

 issues of constitutional or jurisdictional magnitude—those that “could not have been



                                         Page 2 of 7
Case 5:15-cr-00259-SMH-MLH Document 61 Filed 12/08/20 Page 3 of 7 PageID #: 312




 raised on direct appeal and would, if condoned, result in a complete miscarriage of

 justice.” U.S. v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

                                   LAW AND ANALYSIS

    A. DAAA as a Crime of Violence

        Pronnette first argues this Court erred in finding his DAAA conviction to be a “crime

 of violence” within the meaning of U.S.S.G. § 4B1.2(a)(1). See Record Document 50. He

 contests that a “crime of violence” must have an element of “the use, attempted use, or

 threatened use of physical force against the person of another,” and DAAA lacks such an

 element. Id. Pronnette raised this precise issue on direct appeal, but the Fifth Circuit did

 not specifically resolve it, finding the Court’s application of the Guidelines to be harmless.

 See Record Document 48 at 2.

        Nevertheless, relief under § 2255 is not available to all who suffer errors at trial;

 rather, it is “reserved for transgressions of constitutional rights and for that narrow

 compass of other injury that could not have been raised on direct appeal, and, would, if

 condoned result in a complete miscarriage of justice.” U.S. v. Capua, 656 F.2d 1033,

 1037 (5th Cir. 1981). A district court’s technical application of the Federal Sentencing

 Guidelines does not give rise to a constitutional issue. See U.S. v. Featherson, 37 F.3d

 631, 631 (5th Cir. 1994) (holding petitioner’s § 2255 challenge to district court’s

 application of U.S.S.G. § 1B1.3 non-cognizable); Vaughn, 955 F.2d at 368. Similarly,

 Pronnette’s challenge to this Court’s application of § 4B1.2(a)(1) is not cognizable under

 § 2255.




                                          Page 3 of 7
Case 5:15-cr-00259-SMH-MLH Document 61 Filed 12/08/20 Page 4 of 7 PageID #: 313




     B. Upward Variance or Departure

         Pronnette next argues the Court failed to consider the extent of and justification for

 an upward variance, 1 and thus erred in granting the Government’s motion for such. See

 Record Document 50. He did not raise this issue on direct appeal and alleges his counsel

 was ineffective in failing to do so. See id.

         Due to the lack of appeal on this issue, this argument also constitutes a collateral

 challenge, which requires a showing of both cause for the procedural default and actual

 prejudice caused by the error. See Shaid, 937 F.2d at 232. Pronnette makes no such

 showing, and thus § 2255 is an inappropriate vehicle for this claim as well.

     C. Ineffective Assistance of Counsel

         Pronnette’s final argument alleges his trial and appellate counsel were ineffective

 in violation of the Sixth Amendment. See Record Document 50. His three stated instances

 of ineffectiveness pertain to his counsel’s failure (1) to object to an upward departure or

 variance; (2) to raise the specific element argument of the DAAA conviction; and (3) to

 attempt to demonstrate that but for the procedural error, Pronnette would have received

 a lesser sentence. See id.

         In order to prevail on a claim of ineffective assistance of counsel, the petitioner

 must show his counsel’s performance was deficient, and the deficiency resulted in

 prejudice to the defendant. See Strickland v. Washington, 466 U.S. 668, 688, 104 S. Ct.




 1 At Pronnette’s sentencing hearing, the proper characterization of the Court’s imposition as an upward

 departure or upward variance was discussed. See Record Document 44. In finding any possible error
 harmless, the Fifth Circuit did not resolve this debate. See Record Document 48. The Court, similarly, need
 not resolve the issue of characterization for the purposes of the instant Motion.

                                                Page 4 of 7
Case 5:15-cr-00259-SMH-MLH Document 61 Filed 12/08/20 Page 5 of 7 PageID #: 314




 2052, 2065 (1984). The proper standard for attorney performance is that of “reasonably

 effective assistance,” and reasonableness is measured according to “prevailing

 professional norms.” Id. at 687-88. Among other responsibilities, this standard demands

 that counsel “research relevant facts and law, or make an informed decision that certain

 avenues will not be fruitful.” U.S. v. Grammas, 376 F.3d 433, 436 (5th Cir. 2004) (citing

 U.S. v. Conley, 349 F.3d 837, 839 (5th Cir. 2003)). In order to prove prejudice, the

 petitioner must show there is a reasonable probability that, but for counsel’s

 unprofessional errors, the outcome of the proceeding would have been different. See id.

 at 695. When asserting errors concerning sentencing, the petitioner must show that he

 would have received less time in prison had it not been for his counsel’s errors. See U.S.

 v. Franks, 230 F.3d 811, 815 (5th Cir. 2000).

        Pronnette’s ineffective assistance of counsel argument fails both prongs of

 Strickland analysis. At the sentencing hearing, Pronnette’s counsel argued the DAAA

 conviction did not qualify as a “crime of violence” under the relevant Guidelines provision

 and objected to the Court’s granting of an upward variance. See Record Document 44,

 pgs. 3-12; Record Document 60. Counsel filed a timely appeal and reiterated the DAAA

 element argument to the Fifth Circuit. See Record Document 48. There is nothing present

 to suggest that counsel for Pronnette did not render sufficient performance in representing

 her client at both the trial and appellate levels.

        Although Pronnette’s failure under the performance prong is dispositive of his

 ineffective assistance of counsel claim, he additionally cannot demonstrate actual

 prejudice stemming from any of the deficiencies he alleges. As previously stated, the Fifth

 Circuit Court of Appeals held it unnecessary to resolve the issue of whether Pronnette’s

                                           Page 5 of 7
Case 5:15-cr-00259-SMH-MLH Document 61 Filed 12/08/20 Page 6 of 7 PageID #: 315




 guideline range was miscalculated because this Court had properly considered both

 Pronnette’s range and the PSR’s range in reaching its sentencing decision. See Record

 Document 48. Therefore, they concluded, any possible error committed with respect to

 the Sentencing Guidelines was harmless. See id. It follows that even if the alleged

 shortcomings of Pronnette’s counsel were supported, he cannot demonstrate the ultimate

 outcome of his sentencing would have differed. Consequently, Pronnette’s ineffective

 assistance of counsel claim must be rejected.

                                          CONCLUSION

        For the stated reasons, Pronnette’s § 2255 Motion to Vacate, Set Aside, or Correct

 Sentence (Record Document 50) is hereby DENIED.

        Pursuant to Rule 11(a) of the Rules Governing 2255 proceedings for the United

 States District Courts, this Court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant. “Before entering the final order, the court

 may direct the parties to submit arguments on whether a certificate should issue.” Rule

 11(a) Rule Governing Section 2255 Proceedings for the United States District Courts.

 Unless a certificate of appealability issues, an appeal may not be taken to the court of

 appeals.

        In this instance, a certificate of appealability is DENIED because the applicant has

 failed to demonstrate a substantial showing of the denial of a constitutional right.

        An order consistent with the terms of the instant Memorandum Ruling shall issue

 herewith.




                                         Page 6 of 7
Case 5:15-cr-00259-SMH-MLH Document 61 Filed 12/08/20 Page 7 of 7 PageID #: 316




         THUS DONE AND SIGNED, at Shreveport, Louisiana, this 8th day of December,

 2020.




                                     Page 7 of 7
